Citation Nr: 1648298	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  04-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active in the U.S. Army duty from October 1972 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Board notes the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  

This case was remanded by the Board in April 2006, March 2008, and May 2014.  The issues of entitlement to service connection for a headache and seizure disorders are ready for disposition. 

The Veteran submitted additional evidence in support of the claim in May 2016.  In November 2016, he submitted a waiver of review by the Agency of Original Jurisdiction (AOJ).  

Regarding representation, since the case was recertified to the Board in November 2015, at the December 2015 videoconference hearing, the Veteran submitted a Form 21-22a appointing a new attorney, N.R., as his representative.  Subsequently, in November 2016, the Veteran submitted a request to change his representative to the attorney who had previously represented him.  In November 2016, attorney N.R. submitted a statement indicating that he was leaving private practice.  As good cause for change in representation has been shown, the Board recognizes the requested change in representation to the attorney listed on the title page above.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence of preexisting seizure or headache disorders.

2.  Resolving all doubt in favor of the Veteran, the evidence is at least in equipoise that the Veteran's grand mal and petit mal seizure disorder is related to service. 

3.  Resolving all doubt in favor of the Veteran, the evidence is at least in equipoise that the Veteran's migraine and cluster headache disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a grand mal and petit mal seizure disorder are met.  38 U.S.C.A. §§ 1110, 1031, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for a migraine and cluster headache disorder is met.  38 U.S.C.A. §§ 1110, 1031, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.

Service Connection

The Veteran contends that he has current headache and seizure disabilities that are related to a fall incurred in service.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2014).

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

By "clear and unmistakable evidence" it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post-service medical opinions.  Harris v. West, 203 F.3d 1347   (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000). 

If the presumption of sound condition is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including epilepsies, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In this case, private treatment records dated approximately six months prior to service entry, document that the Veteran was injured in a motor vehicle accident in May 1972 and fractured his skull during the event.  

The Veteran's service entrance examination did not note any preexisting headache or seizure disabilities.  Service treatment records include a neurological evaluation in November 1972 which the Board interprets as an indication that the Veteran sought treatment; however, there is no explanation for the impetus for the evaluation.  The Veteran was discharged shortly after the neurological evaluation for a preexisting skull fracture evidenced by the aforementioned May 1972 treatment records. 

Post-service treatment records indicate that the Veteran was treated for seizures beginning in 1978.  The Veteran has also offered reports of headaches since service. 

The Veteran was afforded a VA neurological examination in May 2007 to evaluate the disabilities and determine whether they were related to service.  The VA neurological examiner noted that any opinion regarding the etiology of the disorders was contingent upon whether the fall in service actually occurred.  The examiner also noted that the seizures and headaches did not begin until after service separation.  The examiner opined that if the in-service event did not occur, then the common sense interpretation would be that the head injury incurred during the automobile accident prior to service would be responsible for the seizures and headache.  But, the examiner also considered that if the in-service injury did occur, there could be an argument that the in-service head injury exacerbated whatever damage the first (pre-service) head injury produced.  The examiner acknowledged that these opinions were supposition and that the opinion was contingent upon what historical facts were believed to be true.  The examiner did not indicate that the Veteran was malingering in his report of the in-service fall.  

In June 2007, the Veteran was afforded a VA psychiatric examination, which primarily addressed the Veteran's claimed acquired psychiatric disorder.  However, the examination is also relevant to the headache and seizure claims as the June 2007 VA examiner cited an April 1996 private psychologist's report that the Veteran developed temporal lobe epilepsy following the preservice motor vehicle accident.  

The Board obtained an opinion from the Veterans Health Administration (VHA) in October 2013 regarding whether the Veteran's current headache and seizure disorders began as a result of the fall in service, or the accident prior to service, or whether the disorders clearly and unmistakably existed prior to service and were aggravated by service.   

The October 2013 VHA neurologist reviewed the evidence and determined that the Veteran's seizures began in 1978, after service and that there was no clear evidence of preservice disability.  The VHA specialist noted that it is extremely common for the onset of seizures to occur many years after an inciting injury.  Similarly, the VHA specialist found that the Veteran's headaches also began long after service was completed and that it could take years for a headache disorder to begin after an injury.  The VHA specialist explained that resultant scar tissue/inflammation, etc can take years to lead to a problematic headache disorder.  The October 2013 VHA specialist determined that the critical issue was whether the in-service event occurred and that if it did, it was at least as likely as not that the current headache and seizure disorders were due to the injury in service.  The VHA specialist explained that it would be impossible to determine which injury was the predominant causal factor. 

In May 2014, the Board remanded the appeal for further development regarding treatment records dated in 1973, in the event that such records may shed more light on the incurrence of the in-service event.  The AOJ requested that the Veteran complete an authorization and consent form in order to obtain the records but the Veteran did not respond to the request.  

In December 2015, the Veteran appeared before the Board during a videoconference hearing.  At that time, the Veteran reiterated his report regarding the in-service fall.  He testified that he fell 20 to 25 feet, hit his head and next remembers waking up in the hospital and then being told that he was going to be discharged.  He reported that he was told he was unconscious for about 30 minutes.  Regarding the pre-service motor vehicle accident, he testified that he did not report the accident at service entry because none of the head injuries seemed to bother him.  He also believed that his doctor told him that his plan to enter service was fine.  The Veteran also wanted to serve his country.  

Following the Board hearing, the Veteran was evaluated by a private physician in May 2016.  The private physician, Dr. F.G., reviewed all of the evidence of record, interviewed the Veteran, and opined that it is more likely than not that the Veteran experienced a significant neurological injury during service that combined with and aggravated preexisting injuries from the pre-service motor vehicle accident.  Dr. F.G. did not specifically discuss whether there was clear and unmistakable evidence of preexisting headache and/or seizure disabilities.  Dr. F.G. also noted that the Veteran's psychiatric treatment, including electroconvulsive treatments, may have contributed to his present seizure disorder with both grand mal and petit mal seizures. 

As an initial matter, the Board finds that the presumption of soundness attaches in this case as the service entrance examination did not note any preexisting seizure or headache disorders.  Additionally, the Board finds that there is no clear and unmistakable evidence that the Veteran's seizure and headache disorders preexisted service.  While there is no dispute that the Veteran was involved in a motor vehicle accident prior to service and incurred a skull fracture as a result, there is no evidence that the claimed seizure and headache disabilities began prior to service.  To the contrary, the October 2013 VHA physician and the May 2007 VA examiner both determined that the Veteran's seizure and headache disorders began post-service.  These opinions are supported by the May 1972 private treatment records which do not indicate any diagnosis or symptoms of a seizure or headache disorder prior to service.  For these reasons, the Board finds that the presumption of soundness is not rebutted, and that the Veteran's claim is one for service connection.  

As to the first element required for service connection, there is no dispute that the Veteran has a current disabilities manifested by headaches and seizures.  See e.g. VA outpatient treatment records dated in June 2002 noting diagnoses of grand mal and partial seizures as well as migraine and cluster headaches.  See also October 2013 VA outpatient treatment record indicating active problems including migraine headaches and seizures. 

Regarding an in-service event or injury, the Board resolves doubt and finds that the Veteran incurred at least one fall in service.  In this regard, the Veteran is competent to report falling off of a truck in service as well as a fall off of scaffolding or other climbing apparatus in service.  Further, the Board finds such statements to be credible as service treatment records indicate that he was evaluated by the service neurology department in November 1972.  In this regard, the service treatment records do not indicate the impetus for such evaluation but the Board interprets the neurology consult occurred because the Veteran sought treatment.  Additionally, the Veteran's sister offered testimony during a DRO conference in June 2004 that she remembers her mother being informed via telegram of the Veteran's in-service injury.  Moreover, the October 2013 VHA examiner opined that even in the absence of clear documentation of the fall or injury in service, it is consistently mentioned throughout his record that it is unlikely to be fabricated.  Additionally the May 2007 VA neurological examiner noted that the opinion was contingent upon whether the fall in service occurred.  The Board finds it significant that the May 2007 VA examiner did not indicate that the Veteran was malingering in his recitation of the in-service fall.

As the Board resolves doubt and finds that the in-service injury was incurred, the remaining question is whether there is a relationship between the current disorder and the in-service injury.  With respect to this third element required for service connection, the Board finds the evidence is at least in equipoise.  

As an initial matter, the Board notes that the May 2016 private opinion is both favorable and unfavorable; however, the Board places only limited probative value on the opinion from Dr. F.G.  In this regard, the Board notes that Dr. F.G. is an orthopedic surgeon and not a neurologist.  Moreover, Dr. F.G. rendered an opinion as to aggravation of a preexisting disability but did not indicate any clear and unmistakable evidence of such preexisting disability.  

Weighing in favor of the claim is the November 2013 VHA neurologist's opinion.  The Board places a high probative value on the November 2013 VHA opinion that it is at least as likely as not that the Veteran's current disabilities are due to the in-service injury, assuming as the Board has, that the injury was actually incurred.  

Weighing against the claim, is the June 2007 VA psychiatric opinion which noted that the Veteran developed epilepsy as a result of the pre-service motor vehicle accident.  Also weighing against the claim are the Veteran's reports of two different types of falls - falling off of a truck and falling off of scaffolding or climbing equipment. 

Regarding the June 2007 VA examination report, the Board places limited probative value on the report as the examiner appeared to assume that the Veteran did not incur a head injury in service simply because it was not noted in service treatment records.  The June 2007 VA psychiatric examiner also appeared to base the assumption that the Veteran developed left temporal lobe epilepsy as a result of a pre-service car accident on a report from an April 1996 private psychologist, not a neurologist.  Moreover, the basis of the April 1996 private psychologist's report is noted to be an April 1973 assessment that is not currently of record.  The Board is unable to determine whether the April 1973 assessment took into account the Veteran's competent and credible statements regarding the fall in service.  Notwithstanding the outstanding record, the Board places a higher probative value on the October 2013 VA neurologist opinion than the April 1996 private psychologist's opinion regarding the etiology of the Veteran's seizure and headache disorders.  In this regard, the October 2013 VHA specialist is a Board certified neurologist and was fully informed of both the documented preservice accident as well as the claimed in-service fall and still rendered an opinion that it is at least as likely as not that the current disorders are caused by the in-service fall. 

In this case, the Board finds that the preponderance of evidence is not against the claim.  In this regard, the Board has no reason to doubt the positive opinion from the October 2013 VHA physician who opined that the Veteran's headache and seizure disorders are at least as likely as not related to a fall in service.  Moreover, the October 2013 VA neurologist took into consideration all of the relevant evidence, including the unfavorable evidence regarding the preservice motor vehicle accident, and rendered a favorable opinion.  The June 2007 VA psychiatric examination report does not directly address all of the relevant facts surrounding the appeal with respect to the headache and seizure disorders, nor refute the favorable VHA opinion of record.  Thus, the Board finds that the June 2007 VA psychiatric examination report evidence is outweighed by the October 2013 VHA opinion.  Based on the foregoing, the Board finds that the positive evidence is sufficient to grant the claims.  

ORDER

Service connection for a grand mal and petit mal seizure disorder is granted.

Service connection for a migraine and cluster headache disorder is granted.


REMAND

Given the Board's grant of service connection for headache and seizure disorders herein, a remand is required for the issue of entitlement to service connection for an acquired psychiatric disorder.  In this regard, the Veteran contends that his acquired psychiatric disorder is also rooted in the in-service head injury, which the Board finds he has competently and credibly reported.  However, the June 2007 VA psychiatric opinion gave rise to the possibility that the Veteran's current psychiatric disorder(s) may be related to family situations and/or dependency disorders that began prior to service.  Moreover, as discussed above, the June 2007 VA psychiatric examiner did not accept the Veteran's competent and credible statements regarding an in-service head injury because such injury was not documented in the available service treatment records.  However, the service treatment records appear to be incomplete and the Board has already accepted that the in-service injury was incurred.  Additionally, VA treatment records dated since the June 2007 VA examination also indicate that the Veteran has additional psychiatric diagnoses, including posttraumatic stress disorder (PTSD).  For all of these reasons, another VA examination is required.  

On remand, the VA examiner should first identify all of the Veteran's acquired psychiatric diagnoses since he filed his claim in 2003.  For each disorder identified, the examiner should indicate whether there is clear and unmistakable evidence that the disorder preexisted service.  For each disorder for which there is not clear and unmistakable evidence of preexistence the examiner should address whether it is at least as likely as not due to the conceded head injury in service.   The examiner should consider the Veteran's contentions that he has had depression symptoms since service, and his sister's reported observation of the same during the June 2004 informal conference with the Decision Review Officer (DRO).  Further, if none of the disorders are found to be caused or aggravated by service, the examiner should also address whether any current acquired psychiatric disorder is caused or aggravated by the now-service connected seizure and headache disorders.  

Additionally, the AOJ should send the Veteran the appropriate notice for secondary service connection of an acquired psychiatric disorder, as well as the appropriate notice for PTSD as treatment records reflect a diagnosis of PTSD since the VCAA letters were initially sent following receipt of the claim. 

Further, to ensure that all due process is met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA treatment records.  The most recent VA treatment records in the file are dated in May 2016; however, more recent records may exist.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his attorney the appropriate notice for secondary service connection for an acquired psychiatric disorder caused or aggravated by now service-connected seizure and/or headache disorders, as well as the appropriate notice for PTSD.  The letter should also request that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to include private medical records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

2.  Obtain all outstanding VA treatment records dated since May 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, afford the Veteran the appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorders.  After reviewing the record, the examiner is requested to address the following questions.

   a) Identify all acquired physiatric disorders diagnosed since approximately November 2003.

	b) For each disorder identified, is there clear and unmistakable evidence that the disorder preexisted service?  If so, did the preexisting disability undergo a permanent increase in severity during service?  If so, was such increase clearly and unmistakably due to the natural progress of the disability? 

   c)  For each disorder identified, if there is not clear and unmistakable evidence that such disorder preexisted service, is it at least as likely as not (i.e., a 50 percent chance) that the disorder is related to service, to include a fall and head injury in service?

	d)  For each disorder identified, if it is not directly related to service, is it at least as likely as not caused by the service-connected headache and/or seizure disorders? 

	e) For each disorder identified, if it is not directly related to service, is it at least as likely as not aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected headache and/or seizure disorders? 


Review of the entire file is required; however, attention is invited to: the report of the June 2004 informal DRO conference with the Veteran and his sister (VBMS, document labeled Hearing Testimony, receipt date June 15, 2004); this Board decision, wherein the Board finds that an in-service head injury due to a fall did take place.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his attorney a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


